DISSENTING OPINION.
WOODSON, P. J.
I dissent from this opinion for the reason that it does not comply with the mandate of section 2088, Revised Statutes 1909.
The previous section provides that the opinions of this court shall be in writing- and filed in the cause; and section 2088 provides that “the opinion shall al~ *539ways contain a sufficient statement of the case, so that it may be understood without reference to the record ■and proceedings in the same.”
I am unable to understand, from this opinion, the errors complained of or the legal propositions presented by appellant to this court for determination; and therefore am of the opinion that it does not comply with the mandate of that section.
The amendments and modifications made to the opinion since writing the foregoing observations do not in my opinion correct the error there pointed out.